Citation Nr: 0419970	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of a right 
eye retinal tear, claimed as secondary to service connected 
diabetes mellitus.  

Entitlement to service connection for mouth and dental 
disabilities, claimed as secondary to service connected 
diabetes mellitus, for purposes of compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by the RO 
that denied service connection for residuals of a right 
retinal tear and for mouth and dental disabilities, all 
claimed as secondary to service connected diabetes mellitus.  

The Board construes the April 2002 rating decision as having 
granted service connection for the veteran's dental 
disabilities for purposes of treatment.  The issue considered 
in this decision is whether the veteran is entitled to 
service connection for compensation purposes.

For reasons discussed below, the issue of entitlement to 
service connection for a retinal tear of the right eye, 
claimed as secondary to service connected diabetes mellitus, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran does not have any dental or mouth abnormality due 
to a combat wound or other in-service dental trauma; he has 
some bone loss in the area of tooth #8 due to periodontis.  


CONCLUSION OF LAW  

Service connection for a dental and mouth disorder for VA 
compensation purposes is not warranted. 38 C.F.R. § 3.381 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was inapplicable to a 
matter of pure statutory interpretation. See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000). The Court has also concluded 
that the VCAA was not applicable where the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply. Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

As will be discussed below, the issue of service connection 
for a dental and mouth disorder for VA compensation purposes 
turns on questions of pure statutory interpretation.

                                                    I.  
Factual Basis

The veteran's service medical records are unremarkable in 
regard to any dental disability.  

In a rating action of April 1999 the RO granted entitlement 
to a total rating for compensation purposes based on 
individual unemployability, effective February 10, 1999.  In 
a rating action of October 2001 the RO granted entitlement to 
service connection for diabetes mellitus as a residual of 
exposure to herbicides effective July 9, 2001. 

On a VA dental and oral examination conducted in March 2002, 
it was noted that the veteran was diabetic.  He complained of 
an inability to properly masticate his food due to missing 
teeth.  He was aware that his tooth #8 needed to be 
extracted, but he had not consented to the necessary 
treatment as yet.  On evaluation the veteran was noted to 
have a class I occlusion.  His temperomandibular joint was 
within normal limits and his ridges were within normal 
limits.  Left and right lateral motion was within normal 
limits and interincisal range of motion was approximately 50 
millimeters without strain and approximately 55 millimeters 
with strain.  Teeth numbers 1, 3, 12, 15, and 17 were missing 
and tooth #13 had shifted medially into the space of tooth 
#12.  The edentulous areas of teeth #3 and #15 were 
hyperkerototic due to occlusal trauma.  Tooth #8 had a 
horizontal root abscess.  

There was a diastema between #7 and #8 and #8 and #9, and #9 
and #10 making restoration difficult.  He had generalized 
strain and tissues were erythmetic and edematous, generalized 
gingivitis, and isolated areas of periodontal disease.  An x-
ray revealed a large radiolucency around tooth #8 also 
consistent with horizontal bone loss associated with 
periodontal disease.  The examiner's diagnosis was that the 
veteran was a 54 year old with generalized gingivitis and 
isolated areas of periodontitis, with a non-restorable tooth 
#8.  Considering that the veteran smoked and was diabetic, he 
was said to be 20 times more likely to have periodontal 
disease than those who do not have these risk factors.  The 
etiology of past tooth loss could not be determined, but the 
tissue consistency, areas of erythema, and edema were 
consistent with someone who was diabetic and smoked.  

Of record is an October 2002 statement from a private dentist 
who stated, essentially, that diabetics have elevated glucose 
levels that result in thickened blood vessel walls that are 
not as efficient at reducing harmful byproducts or providing 
nutrients.  Diabetics were at increased risk for periodontal 
disease and periodontal disease can make it harder to keep 
blood sugar under control.  Uncontrolled diabetics also may 
have elevated glucose levels in the mouth that allow bacteria 
to thrive and that the higher the bacteria count the more 
acid is present.  Elevated acid damages the gum tissue, bone, 
and teeth.  The veteran was noted to have Type II diabetes 
and had fallen into the normal category for diabetics with 
gingivitis, periodontitis, and carious teeth that had 
recently been repaired.  



II  Entitlement to Service Connection for 
Mouth and Dental Disabilities, Claimed as 
Secondary to Service Connected Diabetes 
Mellitus, for Purposes of Compensation.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law. 

While dental decay may be service connected for purposes of 
entitlement to dental examinations or outpatient dental 
treatment under 38 C.F.R. Part 17, the question now at issue 
is entitlement to compensation benefits based on claimed 
dental decay. The regulations provide that "[t]reatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
[38 C.F.R. ]§ 17.161 of this chapter." 38 C.F.R. § 3.381(a) 
(2003). 

Compensation for missing teeth may be provided under the 
criteria of 38 C.F.R. § 4.150, Diagnostic Code 9913, but such 
compensation is only provided for such tooth loss in the case 
of bone loss through dental trauma or due to such diseases as 
osteomyelitis and not, as in this case, to the loss of 
alveolar process as a result of periodontal disease.  

The Board notes that the veteran contends that it was his 
service-connected diabetes that caused his current dental 
problems.  While diabetes may have caused or contributed to 
his periodontal disease, the applicable regulations preclude 
service connection, for purposes other than treatment and 
examination, for periodontal disease.  As such, the Board is 
without legal authority under governing regulations to grant 
service connection for the claimed dental disability for 
purposes of an award of disability compensation benefits.  


ORDER

Entitlement to service connection for mouth and dental 
disabilities, claimed as secondary to service connected 
diabetes mellitus, for purposes of VA compensation is denied.  


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has 
not provided this notice with regard to the veteran's claim 
for entitlement to service connection for residuals of a 
right eye retinal tear, claimed as secondary to service 
connected diabetes mellitus.  

The Board notes that a review of the record review of the 
record reveals a history of an initial diagnosis of diabetes 
mellitus in 1991.  He apparently suffered a retinal tear and 
detachment in the right eye in 1994 for which he underwent 
two surgical procedures.  No clinical records documenting 
treatment for diabetes from 1991 to 1994 are in the claims 
folder and the record also contains no clinical records 
regarding treatment for the veteran's 1994 retinal detachment 
and tear, as well as the subsequent surgeries for repair of 
this disability.  

The veteran underwent a VA eye examination in March 2002, but 
it appears that the claims folder was not available for 
review by the examiner at that time.  In addition, the 
examining physician did not comment directly on the etiology 
of the veteran's right eye disability.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103 (VCAA notice) with regard to the 
claim for service connection for a right 
eye disability, claimed as secondary to 
service connected diabetes mellitus.  

2.  The AMC or RO should contact the 
veteran and request that he provide the 
names and addresses of all health care 
providers who have treated him for his 
right eye retinal detachment and tear 
since 1994.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting there treatment for diabetes 
and/or right eye retinal detachment.

3.  Then, the claims folder should be 
provided to Dick Katzin, M.D., the 
physician who conducted the VA eye 
examination in March 2002.  After a 
review of the claims folder, Doctor 
Katzin should express an opinion with 
rationale, as to whether it was at least 
as likely as not that the veteran's 
diabetes either caused or aggravated his 
right eye retinal detachment and tear in 
1994.  If Doctor Katzin is not available, 
the review of the claims file and the 
above medical opinion may be provided by 
another VA physician.  

4.  Then the AMC or RO should again 
adjudicate the issue of entitlement to 
service connection for a right eye 
disability.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



